   Case 4:20-cv-00285 Document 1-1 Filed on 01/24/20 in TXSD Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

SERGIY GUMENYUK,             §
     Plaintiff,              §
                             §
vs.                          §               CAUSE NO. 4:20:cv-00285
                             §
MARLOW NAVIGATION COMPANY, §
LTD, JANS HS SCHIFFAHRTS     §
GMBH and HS SCHIFFAHRTS GMBH §
& CO KG.,                    §
      Defendants.            §


                    INDEX OF MATTERS FILED WITH
                   DEFENDANT’S NOTICE OF REMOVAL


    Exhibit A   An index of matters being filed with this notice (pursuant to Local
                Rule 81.5);

    Exhibit B   Plaintiff’s Original Petition in the state court case (pursuant to
                Local Rule 81.2);

    Exhibit C   The docket sheet in the state court case (pursuant to Local Rule
                81.4);

    Exhibit D   A list of all counsel of record, including addresses, telephone
                numbers, and parties represented in the state court case (pursuant
                to Local Rule 81.6); and

    Exhibit E   A copy of the Notice of Removal to Federal Court to be filed with
                the state court.




                                                                              EXHIBIT A
